Title: From Benjamin Franklin to John Hancock, 8 [December] 1776
From: Franklin, Benjamin
To: Hancock, John


Sir,
Nantes. Oct. [i.e., Dec.] 8. 1776
In 30 Days after we left the Capes of Delaware, we came to an Anchor in Quiberon Bay. I remain’d on board four Days, expecting a Change of Wind, proper to carry the Ship into the River Loire; but the Wind seeming fix’d in an opposite Quarter, I landed at Auray, and with some Difficulty got hither, the Road not being well supply’d with Means of Conveyance. Two Days before we saw Land, we met a Brigt. from Bourdeaux, belonging to Cork, and another from Rochefort belonging to Hull, both of which were taken. The first has on board Staves, Tar, Turpentine and Claret: The other Coniac Brandy and Flaxseed. There is some Difficulty in determining what to do with them, as they are scarce worth sending to America, and the Mind of the French Court with regard to Prizes brought into their Ports is not yet known. It is certainly contrary to their Treaties with Britain to permit the Sale of them, and we have no regular Means of trying and condemning them. There are however many here who would purchase Prizes, we having already had several Offers from Persons who are willing to take upon themselves all Consequences as to the Illegality. Capt. Wickes, as soon as he can get his Refreshments intends a Cruize in the Channel. Our Friends in France have been a good deal dejected with the Gazette Accounts of Advantages obtain’d against us by the British Troops. I have help’d them here to recover their Spirits a little, by assuring them that we shall face the Enemy, and were under no Apprehensions of their two Armies being able to compleat their Junction. I understand Mr. Lee has lately been at Paris, that Mr. Deane is still there, and that an underhand Supply is obtain’d from the Government of 200 brass Field Pieces, 30,000 Firelocks, and some other military Stores which are now shipping for America, and will be convoy’d by a Ship of War. The Court of England, Mr. Penet tells me (from whom I have the above Intelligence) had the Folly to demand Mr. Deane to be deliver’d up, but were refus’d. Our Voyage tho’ not long was rough, and I feel myself weakned by it: But I now recover Strength daily, and in a few days shall be able to undertake the Journey to Paris. I have not yet taken any publick Character, thinking it prudent first to know whether the Court is ready and willing to receive Ministers publicly from the Congress; that we may neither embarras her on the one hand, or subject ourselves to the Hazard of a disgraceful Refusal on the other. I have dispatch’d an Express to Mr. Deane, with the Letters I had for him from the Committee, and a Copy of our Commission, that he may immediately make the proper Enquiries, and give me Information. In the mean time, I find it is generally suppos’d here that I am sent to negociate, and that Opinion appears to give great Pleasure, if I can judge by the extream Civilities I meet with from Numbers of the principal People, who have done me the Honour to visit me. I have desired Mr. Deane, by some speedy and safe Means to give Mr. Lee Notice of his Appointment. I find several Vessels here laden with military Stores for America, just ready to sail: On the whole there is the greatest Prospect that we shall be well provided for another Campaign, and much stronger than we were the last. A Spanish Fleet has sail’d, with 7000 Land Forces, Foot, and some Horse. Their Destination unknown, but suppos’d against the Portuguese in Brasil. Both France and England are preparing strong Fleets, and it is said that all the Powers of Europe are preparing for War, apprehending a general one cannot be very distant. When I arrive at Paris, I shall be able to write with more Certainty. I beg you to present my Duty to the Congress, and assure them of my most faithful Endeavours in their Service. With the sincerest Esteem and Respect, I have the Honour to be Sir, Your most obedient and most humble Servant
B Franklin
Honble. John Hancock Esqr
 
Notation: Doctr. Franklyn. Nantes Decr. 8th. 1776.
